Case 2:17-cv-12338-MOB-MKM ECF No. 41 filed 05/15/20                    PageID.213       Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


IN RE: AUTOMOTIVE PARTS ANTITRUST                        Master File No. 12-md-02311
LITIGATION
                                                         Hon. Marianne O. Battani

IN RE: SWITCHES CASES
                                                         2:13-cv-01301-MOB-MKM
THIS RELATES TO: ALL DIRECT
PURCHASER ACTIONS                                        2:17-cv-12338-MOB-MKM



                   DIRECT PURCHASER PLAINTIFF’S
 EX PARTE MOTION FOR LEAVE TO FILE A BRIEF NOT TO EXCEED 25 PAGES IN
  SUPPORT OF THEIR MOTION FOR PRELIMINARY APPROVAL OF PROPOSED
           SETTLEMENT WITH NIDEC MOBILITY CORPORATION
             AND FOR PROVISIONAL CERTIFICATION OF THE
             DIRECT PURCHASER NMOJ SETTLEMENT CLASS

       Pursuant to E.D. Mich. LR 7.1(d)(3), Direct Purchaser Plaintiff (“Plaintiff”), through

undersigned counsel, respectfully requests that the Court grant leave to file a Brief of up to 25

pages (using 12-point font) in support of their Motion for Preliminary Approval of Proposed

Settlement with Nidec Mobility Corporation (formerly known as Omron Automotive Electronics

Co., Ltd.) and for Provisional Certification of the Direct Purchaser NMOJ Settlement Class (the

“Brief”).

       Plaintiff has attempted to limit the length of the Brief without sacrificing clarity and/or its

ability to address the factual and legal issues supporting its Motion. However, due to the number

of factual and legal issues needing to be addressed, Plaintiff has been unable to limit the Brief to

20 pages.

       Courts frequently permit parties to exceed page limitations where doing so does not

prejudice the opposing party. See Ashland v. Winward Petroleum, Inc., Civil Action No. 04-554-
Case 2:17-cv-12338-MOB-MKM ECF No. 41 filed 05/15/20                   PageID.214      Page 2 of 3



JBC, 2006 U.S. Dist. LEXIS 49709, at *12 (E.D. Mich. July 11, 2006). Indeed, this Court has

noted that it has repeatedly excused the page limit requirements throughout the course of this

multidistrict litigation. (2:12-cv-00101-MOB-MKM, Doc No. 435). Permitting Plaintiff to

exceed the page limitation would cause no prejudice to Defendants. Therefore, Plaintiff

respectfully requests that the Court enter an Order allowing Plaintiff to file a Brief not to exceed

25 pages, excluding signatures.

DATED: May 15, 2020                               Respectfully submitted,

                                                  /s/David H. Fink
                                                 David H. Fink (P28235)
                                                 Darryl Bressack (P67820)
                                                 Nathan J. Fink (P75185)
                                                 FINK BRESSACK
                                                 38500 Woodward Ave; Suite 350
                                                 Bloomfield Hills, MI 48304
                                                 Telephone: (248) 971-2500

                                                 Interim Liaison Counsel for the Direct
                                                 Purchaser Plaintiff

Steven A. Kanner                                 Joseph C. Kohn
William H. London                                William E. Hoese
Michael E. Moskovitz                             Douglas A. Abrahams
FREED KANNER LONDON                              KOHN, SWIFT & GRAF, P.C.
  & MILLEN LLC                                   1600 Market Street, Suite 2500
2201 Waukegan Road, Suite 130                    Philadelphia, PA 19103
Bannockburn, IL 60015                            Telephone: (215) 238-1700
Telephone: (224) 632-4500

Gregory P. Hansel                                Eugene A. Spector
Randall B. Weill                                 William G. Caldes
Michael S. Smith                                 Jeffrey L. Spector
PRETI, FLAHERTY, BELIVEAU                        SPECTOR ROSEMAN & KODROFF, P.C.
 & PACHIOS LLP                                   Two Commerce Square
One City Center, P.O. Box 9546                   2001 Market Street, Suite 3420
Portland, ME 04112-9546                          Philadelphia, PA 19103
Telephone: (207) 791-3000                        Telephone: (215) 496-0300

                  Interim Co-Lead Counsel for the Direct Purchaser Plaintiff




                                                 2
Case 2:17-cv-12338-MOB-MKM ECF No. 41 filed 05/15/20                  PageID.215      Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020 I electronically filed the foregoing paper with the

Clerk of the court using the ECF system, which will send notification of such filing to all counsel

of record registered for electronic filing.


                                                     /s/ Nathan J. Fink
                                                     David H. Fink (P28235)
                                                     Darryl Bressack (P67820)
                                                     Nathan J. Fink (P75185)
                                                     FINK BRESSACK
                                                     38500 Woodward Ave; Suite 350
                                                     Bloomfield Hills, MI 48304
                                                     (248) 971-2500




                                                3
